Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
          The applicant’s amendment of 2/23/2021 necessitated a new ground of rejection as follows below:
Claim Rejections

                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-30 are rejected under 35 USC 103 (a) as being unpatentable over Uchikata et al. (US Pat. 5,534,899) in view of  Shinada et al. (US Pub. 2002/0085075).  
            
           Uchikata et al. disclose in Figures 1-2, 7, 26-29, 33-34 and 36 an inkjet recording apparatus comprising:

           Regarding a part of claim 17, a liquid ejection system (inkjet recording apparatus, Figure 7) comprising:
a liquid ejection apparatus (1010b) comprising:

a second apparatus-side engagement structure (right number 1015b-l, right number 1901) including a second apparatus-side engagement portion (right number 1015b-l, right number 1901) (Figure 26), and
an ink cartridge (1001b) that is configured to be mounted into the liquid ejection apparatus (1010b), the ink cartridge (1001b) comprising: an outer shell (1001b) (Figure 27); a liquid supply port (1004b) (Figure 27);
a first cartridge-side engagement structure (left numberl005b) including a first cartridge-side engagement portion (left number 1005b) that is configured to engage with the first apparatus-side engagement portion (left number 1015b-l, left number 1901); and a second cartridge-side engagement structure (right numberl005b) including a second cartridge-side engagement portion (right number 1005b) that is configured to engage with the second apparatus-side engagement portion (right number 1015b-l, right number 1901); wherein:
the shape of the first cartridge-side engagement structure (left number 1015b-1, left number 1901) is the same as the shape of the second cartridge-side engagement structure (right number 1015b-1) (Figures 27 and 29);
the first cartridge-side engagement portion (left number 1005b) and the second cartridge-side engagement portion (right number 1005b) sandwich the liquid supply port (1004b) Figure 27); and
a movement of the ink cartridge (1001b) in a demounting direction opposite to a mounting direction is restricted by engaging between the first cartridge-side engagement portion (left number 1005b) and the first apparatus-side engagement portion (left number 1015b-l, left number 1901) and by engaging between the second cartridge-side engagement portion (right number 1005b) and the second apparatus-side engagement portion (right number 1015b-l, right number 1901) (Figures 26-27 and 29).
          Regarding claim 18, wherein the first apparatus-side engagement portion (left number 1015b-l, left number 1901) and the second apparatus-side engagement portion (right number 1015b-1, right number 1901) further include an apparatus-side engagement surface facing the mounting direction, respectively (Figure 26);

           Regarding claim 19, wherein: the first cartridge-side engagement structure (left number 1005b) and the second cartridge-side engagement structure (right number 1005b) further include a cartridge-side guiding surface (unmarked recess guiding surface that is close by an element 1005b) that is formed along the mounting direction, respectively (Figures 26-27); and the first apparatus-side engagement structure (left number 1015b-l, left number 1901) and the second apparatus-side engagement structure (right number 1015b-l, right number 1901) further include an apparatus-side guiding surface (1016b) that is configured to contact with each of the cartridge-side guiding surface (unmarked recess guiding surface that is close by an element 1005b) of the first cartridge-side engagement structure (left number 1005b) and the second cartridge-side engagement structure (right number 1005b) in a process of mounting the ink cartridge (1001b) into the liquid ejection apparatus (1010b), respectively (Figures 26-27 and 29).
           Regarding claim 20, wherein: the liquid ejection apparatus (1010b) further comprises an apparatus-side operation unit (1908b) that is configured to move the first apparatus-side engagement portion (left number 1015b-l, left number 1901) and the second apparatus-side engagement portion (right number 1015b-l, right number 1901) (Figures 27 and 29); and
the first cartridge-side engagement portion (left number 1005b) and the second cartridge-side engagement portion (right number 1005b) are released from an engagement with the first apparatus-side engagement portion (left number 1015b-l, left number 1901) and the second apparatus-side engagement portion (right number 1015b-l, right number 1901) as a result of the 
          Regarding a part of claim 24, an ink cartridge (1010b) that is configured to be mounted into a liquid ejection apparatus (1010b) that comprises a first apparatus-side engagement structure (left number 1015b-l, left number 1901) including a first apparatus-side engagement portion (left number 1015b-l, left number 1901) and a second apparatus-side engagement structure (right number 1015b-l, right number 1901) including a second apparatus-side engagement portion (right number 1015b-l, right number 1901) , the ink cartridge (1010b) comprising: an outer shell (1001b) (Figure 27); a liquid supply port (1004b) (Figure 27);
a first cartridge-side engagement structure (left number 1005b) including a first cartridge-side engagement portion (left number 1005b) that is configured to engage with the first apparatus-side engagement portion (left number 1015b-l, left number 1901) (Figure 26); and a second cartridge-side engagement structure (right number 1005b) including a second cartridge-side engagement portion (right number 1005b) that is configured to engage with the second apparatus-side engagement portion (right number 1015b-1, right number 1901), wherein:
the shape of the first cartridge-side engagement structure (left number 1005b) is the same as the shape of the second cartridge-side engagement structure (right number 1005b) (Figure 27) ;
the first cartridge-side engagement portion (left number 1005b) and the second cartridge-side engagement portion (right number 1005b) sandwich the liquid supply port (1004b) (Figure 27); and a movement in a demounting direction opposite to the mounting direction is restricted by engaging between the first cartridge-side engagement portion (left number 1005b) and the first apparatus-side engagement portion (left number 1015b-l, left number 1901) and by engaging between the second cartridge-side engagement portion (right number 1005b) and the second apparatus-side engagement portion (right number 1015b-l, left number 1901) (Figures 26-27).
         Regarding claim 25, wherein: the first cartridge-side engagement portion (left number 1005b) and the second cartridge-side engagement portion (right number 1005b) further include a cartridge-side engagement surface (unmarked recess engagement surface that is close by an element 1005b) facing the demounting direction, respectively (Figure 27); and
the first cartridge-side engagement portion (left number 1005b) is configured to engage with the first apparatus- side engagement portion (left number 1015b-l, left number 1901) and the second cartridge-side engagement portion (right number 1005b) is configured to engage with the second 
           Regarding claim 26, wherein: the first cartridge-side engagement structure (left number 1005b) and the second cartridge-side engagement structure (right number 1005b) further include a cartridge-side guiding surface (unmarked recess engagement surface that is close by an element 1005b) that is formed along the mounting direction, respectively (Figure 27); and
each of the cartridge-side guiding surface (unmarked recess engagement surface that is close by an element 1005b) of the first cartridge-side engagement structure (left number 1005b) and the second cartridge-side engagement structure (right number 1005b) is configured to contact an apparatus-side guiding surface in a process of mounting into the liquid ejection apparatus (1010b), the apparatus-side guiding surface (1016b) is provided with the first apparatus-side engagement structure (left number 1015b-1) and the second apparatus-side engagement structure (right number 1015b-l, right number 1901) respectively (Figures 26-27 and 28).
           Regarding claim 27, wherein: the liquid ejection apparatus (1010b) further comprises an apparatus-side operation unit (1908b) which is configured to move the first apparatus-side engagement portion (left number 1015b-l, left number 1901) and the second apparatus-side engagement portion (right number 1015b-l, right number 1901) (Figures 26 and 29, column 26, lines 64-67 and column 27, lines 1-3); and the first cartridge-side engagement portion (left number 1005b) and the cartridge-side engagement portion (right number 1005b) are released from an engagement with the first apparatus-side engagement portion (left number 1015b-l, left number 1901) and the second apparatus-side engagement portion (right number 1015b-l, right number 1901) as a result of the apparatus-side operation unit (1908b) operated (Figures 26 and 29, column 26, lines 64-67 and column 27, lines 1-3).



           Regarding a part of claims 17 and 24, Shinada et al. disclose in Figures 10-11B an ink cartridge (31) for ink-jet recording apparatus comprising the first cartridge-side engagement portion (39) is located higher than the liquid supply port (34) in the demounting direction and the second cartridge-side engagement portion (35a) is located higher than the liquid supply port (34) in the demounting direction.

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shinada et al. in the Uchikata’s inkjet recording apparatus for the purpose of reliably maintaining connections between an ink supply needle communicating with a recording head and an ink supply port of an ink cartridge.     

          Regarding claims 21-22 and 28-29, Uchikata et al. discloses the claimed invention except for “wherein the first cartridge-side engagement structure and the second cartridge structure are polygonal; and wherein the first cartridge-side engagement structure and the second cartridge-side engagement structure are formed by a polygonal protrusion”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change shape of the first cartridge-side engagement structure and the second cartridge structure are polygonal; and wherein the first cartridge-side engagement structure and the second cartridge-side engagement structure are formed by a polygonal protrusion in the Uchikata et al. reference, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, one would have been motivated to select the shape of the first cartridge-side engagement structure and the second cartridge structure are polygonal; and wherein the first cartridge-side engagement structure and the second cartridge-side engagement 

           Regarding claims 23 and 30, Uchikata et al. discloses the claimed invention except for the rearrangement of “wherein the first cartridge-side engagement portion and the second cartridge-side engagement portion are arranged further inward than an outer surface of the outer shell“. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange “the first cartridge-side engagement portion and the second cartridge-side engagement portion are arranged further inward than an outer surface of the outer shell”, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to rearrange the first cartridge-side engagement portion and the second cartridge-side engagement portion are arranged further inward than an outer surface of the outer shell for the purpose of customizing a compact size of an ink cartridge for use in an ink jet printer.

Response to Applicant’s Arguments

  The applicant’s arguments with respect to the prior art rejection have been carefully considered but are moot in view of the new grounds of rejection. 

CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

           Status information for unpublished applications is available through Private PAIR only.
           For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T VO/Primary Examiner, Art Unit 2853